This is an appeal from an order overruling a demurrer to the complaint. The action is brought upon a contractor's bond. The bond is of the same character as that considered in Piper-Howe Lumber Co. v. Padgett, ante, 811, 215 N.W. 468, and the questions presented on this appeal are identical with those decided in that case relative to the right of the plaintiff to sue upon the bond. On the authority of that decision the order appealed from is affirmed.
BIRDZELL, Ch. J., and NUESSLE, CHRISTIANSON, BURKE, and BURR, JJ., concur. *Page 842